     Case 2:14-cv-16360 Document 30 Filed 08/18/20 Page 1 of 1 PageID #: 223



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                       MDL 2326

THIS DOCUMENT RELATES TO:

BILLIE TRIPP-COLLETT,

                                       Plaintiff,

v.                                                             Civil Action No. 2:14-cv-16360

BOSTON SCIENTIFIC CORPORATION,

                                       Defendant.

                          MEMORANDUM OPINION AND ORDER

         On September 13, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting

the death of Billie Tripp-Collett during the pendency of this civil action. [ECF No. 18].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 191

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Boston Scientific Corp., Pelvic

Repair System Products Liab. Litig., 2:12-md-2326 [ECF No. 6406], the time to substitute a proper

party for the deceased party has expired and there has been no motion to substitute the deceased

party. Billie Tripp-Collett is the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 191, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                               ENTER: August 18, 2020
